Knowltox, J.
The only question in this case is whether the collector’s deed is fatally defective for want of a sufficient statement of the cause of the sale of the real estate. Such a statement is required by Pub. Sts. c. 12, § 38, and this requirement has been construed with considerable strictness. Harrington v. Worcester, 6 Allen, 576. Reed v. Crapo, 127 Mass. 39. Langdon v. Stewart, 142 Mass. 576. But the deed before us differs materially from any of those which have been held to be void for want of proper recitals. While it does not follow the exact words of the legislative form for a collector’s deed at the end of St. 1888, c. 390, it contains language which amounts in substance to a statement that the sale was made because the taxes remained unpaid after a demand duly made for the payment of them, and the expiration of fourteen days from the time of the demand, and the giving of proper notices of the time and place of sale by advertising in a newspaper and by posting. As was said in Adams v. Mills, 126 Mass. 278, 281, “No one reading this deed could fail to understand that the sale *338was made because the tax remained unpaid after demand for more than fourteen days before the land was advertised, and was still unpaid when the sale was made.” In this particular the deed is informal, and less specific than is desirable, but it is intelligible, and it conveyed the title which it was intended to convey. . Exceptions overruled.